TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00394-CV



                                   Valerie E. Steele, Appellant

                                                  v.

                                      Victor Biles, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-15-002740, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Valerie E. Steele filed her notice of appeal on June 29, 2015. That day, we

notified her that she was required to make a written request and arrangements to pay for the clerk’s

record and the reporter’s record within ten days from her receipt of our letter. The clerk’s record

from the trial court was due to be filed in this Court on September 25, 2015.

               On November 2, this Court notified Steele that no clerk’s record had been filed due

to her failure to pay or make arrangements to pay the fee for preparing the clerk’s record. The notice

also informed Steele that on July 30, 2015 the trial court ordered that her affidavit of indigence was

denied, and accordingly, she is not indigent. The Court’s notice requested that Steele make

arrangements for the clerk’s record and submit a status report regarding this appeal by November 12.

In addition, the notice informed Steele that her appeal was subject to dismissal if she did not comply

with our instructions. To date, Steele has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.
                If the trial court’s clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Steele has not established that she is entitled

to proceed without payment of costs, see Tex. R. App. P. 20.1 (providing procedure for establishing

indigence on appeal), and she has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record. We therefore dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                                 __________________________________________
                                                 Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: December 17, 2015




                                                     2